  Case 18-07249         Doc 28     Filed 12/10/18 Entered 12/10/18 08:34:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07249
         GEORGE A SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/13/2018.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-07249          Doc 28        Filed 12/10/18 Entered 12/10/18 08:34:03                   Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                     $710.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $710.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $305.92
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $34.08
    Other                                                                    $370.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $710.00

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE            Unsecured         118.00           NA            NA            0.00       0.00
ACCOUNT RECOVERY SERVICE            Unsecured          84.00           NA            NA            0.00       0.00
ACL INC                             Unsecured          85.00           NA            NA            0.00       0.00
Americash                           Unsecured      1,730.00            NA            NA            0.00       0.00
AT&T                                Unsecured         322.00           NA            NA            0.00       0.00
AUTO LUX 5 BROKERS ASSOC            Secured           450.00           NA       2,144.00           0.00       0.00
AUTO LUX 5 BROKERS ASSOC            Unsecured      1,694.00            NA            NA            0.00       0.00
CBA COLLECTION BUREAU               Unsecured         437.00           NA            NA            0.00       0.00
CHICAGO IMAGING                     Unsecured          79.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      7,500.00       7,948.53      7,948.53           0.00       0.00
CNAC                                Unsecured     10,000.00            NA            NA            0.00       0.00
CNAC                                Secured           500.00           NA            NA            0.00       0.00
COMCAST                             Unsecured      1,467.00            NA            NA            0.00       0.00
COMENITY BANK                       Unsecured         379.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON                 Unsecured         441.00        815.22        815.22           0.00       0.00
CONSUMER PORTFOLIO SERV             Unsecured      1,634.00            NA            NA            0.00       0.00
ECMC                                Unsecured     15,955.00     18,354.80      18,354.80           0.00       0.00
FINGERHUT                           Unsecured          30.00           NA            NA            0.00       0.00
IFTIKHAR MOHAMMED                   Unsecured      2,100.00            NA            NA            0.00       0.00
Integrity Solution Services, Inc.   Unsecured         206.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         700.00      1,833.82      1,833.82           0.00       0.00
PAYPAL                              Unsecured         800.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured      3,000.00         441.43        441.43           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         422.19        422.19           0.00       0.00
UNION AUTO SALES                    Unsecured      2,118.00            NA            NA            0.00       0.00
UNION AUTO SALES                    Secured              NA       2,118.50      2,118.50           0.00       0.00
UNION AUTO SALES                    Secured              NA       2,118.50          0.00           0.00       0.00
US DEPT OF ED                       Unsecured      1,548.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET                Unsecured      1,411.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET                Unsecured      1,058.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET                Unsecured         780.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-07249         Doc 28     Filed 12/10/18 Entered 12/10/18 08:34:03                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
US DEPT OF ED NELNET            Unsecured         412.00             NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      8,307.00       53,160.06      53,160.06           0.00        0.00
US DEPT OF ED NELNET            Unsecured      7,754.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      5,851.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      5,776.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      4,583.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      4,386.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      3,343.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      2,392.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,570.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,490.00              NA            NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured      1,545.00         1,874.86      1,874.86           0.00        0.00
WEBBANK/FINGERHUT               Unsecured          30.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $2,144.00                 $0.00               $0.00
      All Other Secured                                    $2,118.50                 $0.00               $0.00
TOTAL SECURED:                                             $4,262.50                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $84,850.91                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $710.00
       Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                              $710.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-07249         Doc 28      Filed 12/10/18 Entered 12/10/18 08:34:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
